DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,734,488.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-20 are broader and therefore anticipated by the patented claims 1-14.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20160163802 to Glass et al. (hereinafter “Glass”).
Regarding claim 1, Glass illustrates in at least figures 2a-2c with associated text:
An integrated circuit comprising a transistor (see below) comprising: 
a fin channel CL comprising germanium GaAs (par. [0022]); and 
a subfin having a first layer WBL adjacent to the fin channel and a second layer (see below) adjacent to the first layer, wherein the first layer comprises aluminum, indium, and phosphorus InAlP (par. [0022]).

    PNG
    media_image1.png
    388
    693
    media_image1.png
    Greyscale

Regarding claim 2, Glass discloses in figure 2c and paragraph [0027] a second transistor comprising: 
a second fin channel (see above); and 
a second subfin having a third layer (see above) adjacent to the second fin channel and a fourth layer (see above) adjacent to the third layer, wherein the transistor is a PMOS transistor (see above) and the second transistor is an NMOS transistor (see above).
Regarding claim 3, Glass discloses in paragraph [0022] the third layer WBL comprises aluminum, indium, and phosphorus InAlP.
Regarding claim 5, Glass discloses in paragraph [0022] the second fin channel comprises indium, gallium, and arsenic (InGaAs) and the third layer comprises gallium and arsenic (GaAs).

Regarding claim 10, Glass illustrates in at least figures 2a-2c with associated text:
A transistor structure comprising: 
a fin channel CL comprising germanium GaAs (par. [0022]); and 
a subfin having a layer WBL (1ST layer above) adjacent to the fin channel, the layer comprising aluminum, indium, and phosphorus InAlP (par. [0022]).
Regarding claim 14, Glass illustrates in figure 2c the subfin further comprises a second layer (see above) adjacent the layer WBL.
Regarding claim 16, Glass illustrates in at least figures 2a-2c with associated text:
An SRAM cell comprising: 
an NMOS transistor (see above) including: 
a fin channel CL (2nd fin channel above) comprising germanium GaAs; and 
a subfin having a first layer WBL (3rd layer above) adjacent to the fin channel, wherein the first layer comprises aluminum, indium, and phosphorus InAlP; and 
a PMOS transistor (see above) including:
a second fin channel CL (fin channel above); and
a second subfin having a second layer WBL (1st layer above) adjacent to the fin channel.
Note: SRAM cell is only in the preamble and is a use of the device.
Regarding claim 18, Glass discloses in paragraph [0022] the second fin channel CL (fin channel above) comprises at least one of germanium, silicon, or a III-V material (III-V).

Allowable Subject Matter
Claims 4, 6-9, 11-15, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once the Double Patenting rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, 6-9, 11-15, 17 and 19-20, the limitations of the dependent claims are the reasons for allowance.


Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
The argument on page 5 regarding claims 1-3, 5, 10, 14, 16, and 18 that “the claims recite a fin channel comprising germanium, Glass does not anticipate independent claims 1, 10, and 16” is not persuasive.  MPEP 2111.03 states: The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (emphasis added).  Therefore independent claims 1, 10, and 16 and dependent claims 2, 3, 5, 14, and 19 stand rejected over Glass.  If the Applicants want the channel to only contain germanium, they should use the transitional phrase “consisting of” pre MPEP 2111.03.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738